Per Curiam. This claim, arising out of the death of a fireman, allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act,) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing on April 19, 1978, the Court finds that: 1. The Claimant, Paula Marsek, is the widow of the decedent, and, in the absence of a designation of beneficiary, is the person entitled to receive benefits pursuant to the Act. 2. The decedent, Wallace J. Marsek, age 61, was a full-time fireman, a member of the Westchester Fire Department, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on January 3, 1977. 3. On said date, at approximately 5:49 p.m., during regularly assigned duty hours, firefighter Marsek fell, striking his head on a concrete floor while removing snow from, and washing, a fire department truck in the Westchester Fire station. Immediately prior thereto, Marsek had driven the truck to, and assisted in, a rescue call; he drove the truck back into the fire station prior to commencing washing it. The certificate of death presented recited the immediate cause of death as “arteriosclerotic cardiovascular disease,” and the evidence presented indicates that fireman Marsek’s death was caused and precipitated by the active performance required of him as a member of the Westchester Fire Department. 4. Firefighter Marsek was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder; It is hereby ordered that the sum of $20,000.00 be awarded to Paula Marsek, as widow of the deceased fireman, Wallace J. Marsek.